EXHIBIT XOMA Announces $12.0 Million Financing BERKELEY, Calif., June 5, 2009 XOMA Ltd. (Nasdaq: XOMA), a leader in the discovery and development of antibody therapeutics, today announced that it has entered into a definitive agreement with certain institutional investors to sell 10,434,782 units, with each unit consisting of one of the Company’s common shares and a warrant to purchase 0.50 of a common share, for gross proceeds of approximately $12.0 million, before deducting placement agent fees and estimated offering expenses, in a "registered direct" offering. The investor has agreed to purchase the units at a purchase price of $1.15 per unit. The warrants, which represent the right to acquire an aggregate of up to 5,217,391 common shares, will be exercisable at any time on or after December 11, 2009 and prior to the 5-year, 6-month anniversary of the closing of the transaction at an exercise price of $1.30 per share, which was 110% of the closing price of the
